Citation Nr: 0819205	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.

2.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1969 to August 1970.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

Remanded issue

The issue of entitlement to service connection for a skin 
condition, to include as due to herbicide exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington D.C.  The veteran will be informed if further 
action on his part is required.

Issues not on appeal

In the June 2004 rating decision, the veteran was denied 
service connection for hypertension, irritable bowel 
syndrome, and gastroesophageal reflux disease.  
He did not express disagreement with those decisions.  Those 
issues are therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
anxiety, chronic sleep impairment, flattened affect, 
difficulty establishing work and social relationships, 
hypervigilance, irritability, and difficulty adapting to 
stressful circumstances.  There is no evidence of suicidal 
ideation, obsessional rituals, speech problems, near-
continuous panic attacks, impaired impulse control, spatial 
disorientation, or neglect of personal hygiene.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 50 percent for the veteran's PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased initial 
disability rating in excess of 
50 percent for his service-connected PTSD.  The other issues 
on appeal, service connection for a skin condition, is being 
remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.
  
Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
February 2004.  Specifically, the letter stated that VA would 
assist the veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the veteran that VA would make reasonable efforts to 
request such records.  Moreover, the February 2004 VCAA 
letter informed the veteran that VA would provide a medical 
examination if VA determined it was necessary to make a 
decision on his claim.  

The February 2004 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original].

The February 2004 VCAA letter specifically requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  This complies 
with the "give us everything you've got" requirement of 38 
C.F.R. 
§ 3.159(b), in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided Dingess notice in letter from the RO 
dated in November 2006.  The letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the November 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Despite not being 
afforded a subsequent adjudication following the issuance of 
the November 2006 Dingess letter, the Board finds the veteran 
has not been prejudiced by any mistiming of the VCAA notice.  

The veteran is represented by an attorney who is clearly 
familiar with the case and is obviously aware of the kinds of 
evidence needed to substantiate the veteran's claim.  It is 
clear that communications from the RO served to impress upon 
the veteran and his attorney the need to submit medical and 
other evidence showing the nature and extent of the veteran's 
PTSD symptomatology.  The veteran's attorney undoubtedly 
understood the need for such evidence, as is demonstrated by 
August 2004 and June 2006 communications in which the 
veteran's attorney raised specific arguments addressing the 
diagnostic criteria for PTSD disability ratings.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) [holding that an 
appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error"].  

Accordingly, it does not appear that another VCAA notice 
letter would lead to the submission of additional evidence.  
See generally Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
[holding that claimant was not prejudiced by RO's failure to 
provide VCAA notice where the claimant, through counsel, 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim].

Further, with respect to effective date, the Board recognizes 
that notification of effective dates is potentially important 
in cases such as this involving an original claim where 
"staged ratings" can be employed.  See generally Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  As is discussed in 
greater detail below, the Board has not staged the veteran's 
disability rating for PTSD.  The assigned disability rating 
was made effective from the effective date of service 
connection, which is the earliest date that the increased 
rating may be assigned.  [Neither the veteran nor his 
attorney have disagreed with the effective date assigned for 
the grant of service connection for PTSD, and the time for 
doing so has long since expired.  
See 38 C.F.R. § 20.302 (2006); see also Rudd v. Nicholson, 20 
Vet. App. 296 (2006).]  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  In addition to entitlement to service connection, this 
matter concerns an appeal from an initial rating decision 
and, accordingly, VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008), [holding as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's statements, copies of his service treatment 
records, and VA treatment records.  The veteran was afforded 
VA examinations in May 2004 and March 2006.  The reports of 
these examinations reflect that the examining physicians 
reviewed the veteran's past treatment history, recorded his 
current complaints, conducted appropriate examinations, and 
rendered diagnoses and opinions.

The Board also observes that all due process concerns have 
been satisfied.  
See 
38 C.F.R. § 3.103 (2007).  The veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of an attorney and 
has declined the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).



The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding,"staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.



Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders pursuant to 38 C.F.R. § 4.130 (2007).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Schedular rating

The veteran seeks an increased disability rating, in excess 
of 50 percent, for his service-connected PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  

As was described above, in order to warrant a 70 percent 
disability rating, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  For reasons explained in greater detail 
below, the Board concludes that a 70 percent rating is not 
warranted.  

Turning first to 'suicidal ideation,' in March 2006 the 
veteran underwent a VA examination which indicated that he 
did not have suicidal thoughts, ideations, plans, or intent.  
This is consistent with the May 2004 VA examiner's report 
which stated that the veteran "is not a danger to himself or 
others."  

Regarding 'speech intermittently illogical, obscure, or 
irrelevant,' the March 2006 VA examiner described the 
veteran's speech as "spontaneous, clear, coherent."  
Additionally, the veteran's thought process was described as 
"logical, relevant, coherent."  The May 2004 VA examiner 
noted that the veteran's "[s]peech is of normal tone, 
volume, and pacing.  Thought content reveals no delusions, 
hallucinations, grandiosity, or paranoia."  

The March 2006 and May 2004 VA examination reports indicated 
that the veteran was oriented to person, place, time, and 
situation and displayed appropriate personal hygiene.  
Accordingly, the evidence does not indicate spatial 
disorientation or neglect of personal hygiene.

The Board notes that nowhere in the VA examination reports or 
treatment records is the veteran described as experiencing 
near-continuous panic or depression which affects his ability 
to function independently, appropriately, and effectively or 
as having obsessional rituals which interfere with routine 
activities.

The May 2004 VA examiner noted that the veteran "has trouble 
with irritability, but he now controls it."  Although the 
March 2006 VA medical examination reported persistent 
symptoms of "irritability or outbursts of anger," the 
examiner went on to explain, "[the veteran] has consciously 
been able to suppress it.  One of his fears is that he will 
act on his irritability.  He has never done so."  Thus, 
although the veteran experiences irritability and anger, he 
has not demonstrated what would be considered to be 'impaired 
impulse control' under Diagnostic Code 9411.  His impulses 
are in fact under control according to the evidence of 
record.

The evidence demonstrates that the veteran has been self-
employed as a carpenter for over twenty years.  See the 
report of VA examination, March 2006.  The March 2006 VA 
examiner noted that "[s]ince [the veteran] is self employed, 
he takes time off as he needs to and then makes up the time 
when he gets back to work."  The examiner concluded that 
"the PTSD more likely than not would keep him from working 
full time."  The Board finds this evidence is sufficient to 
establish that the veteran experiences difficulty adapting to 
stressful circumstances (including work or worklike setting).

The veteran has been married for over fourteen years.  It 
does appear, however, that he prefers to keep to himself.  
The March 2006 VA examiner opined, "although [the veteran] 
is not fully aware of it, he avoids people and activities 
outside of his solitary work environment."  Additionally, 
the May 2004 VA medical examiner reported that the veteran 
"describes himself as having no friends . . . . That 
indicates distancing from people."  However, the March 2006 
VA examiner identified the severity of the impairment as 
"moderate" and the May 2004 examiner described the 
veteran's symptoms as "of mild degree."  Accordingly, the 
evidence does not demonstrate that the veteran's 
interpersonal problems rise beyond 'difficulty in 
establishing effective work and social relationships', which 
is one of the criteria for the assignment of a 50 percent 
rating for PTSD.  

The Board's inquiry is not necessarily limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  However, the Board has not 
identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his attorney have pointed to no specific example 
of such pathology.

The Board additionally observes that the GAF score assigned 
in the March 2006 VA examination [54] is reflective of 
moderate impairment due to PTSD, which is consistent with the 
veteran's assigned 50 percent disability rating.  At the May 
2004 VA examination, the veteran was accorded a GAF score of 
63, which denotes mild symptomatology.

In short, while the veteran does arguably demonstrate 
'difficulty adapting to stressful circumstances (including 
work or worklike setting),' the remainder of the criteria for 
the assignment of a 70 percent rating are not met or 
approximated.  Although as discussed above there is evidence 
of 'difficulty in establishing effective work and social 
relationships,' this is specifically contemplated in the 
currently assigned 50 percent rating.

Moreover, a review of the medical evidence indicates that the 
veteran's psychiatric symptomatology centers on his anxiety, 
chronic sleep impairment, flattened affect, hypervigilance, 
irritability, and some difficulty establishing work and 
social relationships.  As detailed in the law and regulations 
section above, these symptoms are more congruent with the 
currently assigned 50 percent disability rating.

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Coe 9411.

The Board also considered the veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  As was 
indicated above, the veteran has a stable work history and 
appears to demonstrate adequate social functioning.  The 
veteran himself does not appear to endorse the severe 
symptoms which are consistent with a 100 percent rating.

Accordingly, a review of the evidence indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 50 percent evaluation.  An increased initial rating is 
therefore denied.

Fenderson considerations

The veteran's 50 percent disability rating for PTSD has been 
assigned as of the date of service connection, October 22, 
2003.  

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.
In the instant case, the competent medical evidence shows 
that throughout the appeal period, the veteran has not 
demonstrated PTSD symptomatology warranting a disability 
rating higher than the currently assigned 50 percent.  The 
March 2006 VA examination report indicated that the 
disability remained relatively stable throughout the period.  
No other evidence was presented to allow for the assignment 
of an increased disability rating at any time during the 
period here under consideration.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

Neither the veteran nor his attorney expressly raised the 
matter of the veteran's entitlement to an extraschedular 
rating.  The veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe 
than is reflected by the noncompensable rating currently 
assigned.  See Brannon v. West, 12 Vet. App. 32 (1998) [while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant].  Moreover, the veteran and his 
attorney have not identified any factors which may be 
considered to be exceptional or unusual.

Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an initial disability 
rating in excess of 50 percent for his service-connected 
PTSD.
In so concluding, the Board wishes to make it clear that it 
is in no way minimizing the impact that the veteran's PTSD 
has on his life.  However, as explained above the schedular 
criteria for a 70 percent or higher rating have not been met 
or approximated.   


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.


REMAND

The veteran is also seeking entitlement to service connection 
for a skin condition, to include as due to herbicide 
exposure.  After having carefully considered the matter, and 
for reasons expressed immediately below, the Board finds that 
this case must be remanded for further evidentiary 
development.  

Reasons for remand

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With regard to element (1), the veteran was diagnosed in 
January 1981 with a pruritic rash.  A March 1981 examiner 
noted the rash was persistent pruritis.  In June 1981, the 
examining physician referred to this rash as dermatitis.  VA 
medical records dated May 2000 contain a diagnosis of contact 
dermatitis.  Further, in the April 2006 VA examination, the 
VA examiner diagnosed the veteran with intermittent 
nonspecific dermatitis [although the examiner noted that the 
rash was not visible at the time of the examination].  
Accordingly, Hickson element (1), current diagnosis, is 
satisfied.

In its analysis of Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With respect to in-service disease, the service treatment 
records are absent any notation or complaint of a skin 
disorder during the veteran's military service.  

Regarding in-service injury, the veteran's service personnel 
records show that he served in the Republic of Vietnam during 
the Vietnam era.  It is therefore presumed that the veteran 
was exposed to Agent Orange while in Vietnam, in the absence 
of affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2007).  The second Hickson element has arguably been met 
with respect to in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
because the veteran's diagnosed skin condition [pruritic rash 
and/or dermatitis] is not listed among the Agent Orange-
related diseases enumerated in 38 C.F.R. § 3.309(e), medical 
nexus may not be presumed as a matter of law.  However, 
notwithstanding the inapplicability of the Agent Orange 
regulations, the Board is obligated to fully consider the 
veteran's claim.  See Combee v. Brown, 34 F.3d 1039, 1043-
1044 (Fed.Cir. 1994); see also Brock v. Brown, 10 Vet. App. 
155 (1997) [holding that the rationale employed in Combee 
also applies to claims based on exposure to Agent Orange].  

Crucially, in Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the Court held that where there is evidence of record 
satisfying the first two requirements for service connection 
(current disability and in-service injury), but no competent 
medical evidence addressing the third requirement (a nexus 
between the current disability and active service), VA must 
obtain a medical nexus opinion.

A VA medical examination was performed in April 2006 at the 
RO's request.  However, because the veteran's skin condition 
was not visible at the time of the examination, the VA 
examiner was only able to speculate concerning diagnosis and 
etiology.  Further, none of the treatment records currently 
associated with the veteran's VA claims folder offer an 
opinion as to a possible causal relationship between the 
veteran's skin condition and any incident of service, 
including his presumed exposure to herbicides.  

Therefore, the Board finds that, pursuant to Charles, a VA 
nexus opinion is necessary to decide the claim.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should arrange for a physician 
with appropriate expertise to 
review the veteran's VA claims file 
and provide an opinion as to 
whether it is as likely as not that 
the veteran's current skin 
condition is related to his 
military service, to include 
presumed exposure to herbicides in 
Vietnam.  If the reviewing 
physician determines that physical 
examination and/or diagnostic 
testing of the veteran is 
necessary, such should be 
scheduled.  The examiner should (1) 
identify the most likely diagnosis 
of the veteran's skin condition; 
(2) address whether the veteran's 
skin condition amounts to a chronic 
disorder; and (3) if it is a 
chronic skin disorder, indicate 
whether it is related to his 
military service, to include 
herbicide exposure.  A report 
should be prepared and associated 
with the veteran's VA claims file.

2.	After undertaking any additional 
development which it deems 
necessary, VBA should then re-
adjuidicate the veteran's claim of 
entitlement to service connection 
for a skin condition, to include as 
due to herbicide exposure.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
veteran and his attorney with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


